El Juez Asociado Se. Wole^
emitió la opinión del tribunal.
La presente es una apelación interpuesta contra sen* tencia de la Corte de Distrito de Guayama. El acusado fué condenado á cinco años de presidio con trabajos for-zados, y al jiago de las costas, por el delito de mutilación. En el momento en que la corte iba á pronunciar la sen-tencia, el abogado defensor del acusado presentó una mo-ción para que se desestimase la causa, fundando dicha moción sustancialmente en que la acusación era defec-tuosa, en vista de que no se desprendía de la misma ante qué funcionario fueron juramentados los testigos pre-liminares, alegándose que la sección 3. del Código de En-, juiciamiento Criminal prescribe- que los testigos sean ju-ramentados por 4el fiscal. La corte inferior jdeSestímó la moción. El acusado no tomó-excepción deia-resoinción *440de la corte, de acuerdo con la sección 296 del Código de Enjuiciamiento Criminal.
Después del juicio y dictada la resolución de la corte semejante objeción podía solamente referirse á la forma de la acusación y estaba sujeta á la sección 83 del Código de Enjuiciamiento criminal. Siendo la acusación y la sentencia ajustadas á la ley en cuanto á su forma, y no apareciendo en los autos ningiín error, debe confirmarse la sentencia dictada por la Corte de Distrito de G-ua-yama.

Confirmada.

Jueces concnrrentes: Sres. Presidente Quinones y Asociados, Hernández, Higueras y Mac Leary-